               Case 2:19-cr-00226-JAM Document 57 Filed 01/25/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00226 JAM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING; FINDINGS AND ORDER
14   PATRICK PRIGMORE,                                    DATE: January 26, 2021
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. John A. Mendez
16

17                                                BACKGROUND

18          On December 12, 2019, a grand jury indicted the defendant, PATRICK PRIGMORE, on one

19 count of fraud in connection with a major disaster or emergency benefit (18 U.S.C. § 1040(a)(2)). On

20 July 21, 2020, Prigmore and the government (“the parties”) entered into a plea agreement wherein,

21 among other things, he agreed to plead guilty to the sole count in the indictment. ECF 39. This matter

22 is now set for sentencing on January 26, 2021.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

26 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

27 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

28 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

       STIPULATION REGARDING HEARING                       1
                 Case 2:19-cr-00226-JAM Document 57 Filed 01/25/21 Page 2 of 5


 1 Pub. L. 116-23 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 6 functioning of the federal courts generally.”

 7          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 8 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 9 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

10 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

11 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

12 safely take place in person.

13          In order to authorize sentencing hearings by remote means, however, the CARES Act—as

14 implemented by General Order 620—also requires district courts in individual cases to “find, for

15 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 620 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

23 further set forth below, the parties agree that:

24          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

25 interest of justice, given the public health restrictions on physical contact and court closures existing in

26 the Eastern District of California; and

27          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

28 by videoconferenceand counsel joins in that waiver.

       STIPULATION REGARDING HEARING                      2
                 Case 2:19-cr-00226-JAM Document 57 Filed 01/25/21 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

12 and no vaccine currently exists.

13          4.      These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.

20          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING HEARING                      3
                 Case 2:19-cr-00226-JAM Document 57 Filed 01/25/21 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 9 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

10          10.     General Order Nos. 613, 614, 615, 616, 620, 621, 624 have also issued and made findings

11 and implementing temporary emergency procedures in response to the COVID–19 crisis, and these

12 General Orders either remain in effect or have been superseded by a subsequent General Order

13 extending their provisions, with General Order 624 having expired on December 29, 2020. On January

14 4, 2021, General Order 628 issued, authorizing further continuances of hearings and exclusions under

15 the Speedy Trial Act for another 90 days unless terminated earlier.

16          11.     Given these facts, it is essential that Judges in this District resolve as many matters as

17 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

18 hearings now, this District will be in a better position to work through the backlog of criminal and civil

19 matters once in-person hearings resume.

20          12.     The sentencing hearing in this case accordingly cannot be further delayed without serious

21 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

22 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

23 in this District, when normal operations resume. Additionally, in this case, both the defendant and the

24 government are recommending a below-guidelines split sentence of 10 or 11 months, respectively. The

25 defendant has served approximately four months in custody. If the Court agrees with either party’s

26 recommendation, the defendant may soon be eligible to begin supervised release with a condition of

27 home detention or community confinement.

28 ///

       STIPULATION REGARDING HEARING                      4
                Case 2:19-cr-00226-JAM Document 57 Filed 01/25/21 Page 5 of 5


 1         13.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4
     Dated: January 22, 2021                                 MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                             /s/ SHELLEY D. WEGER
 7                                                           SHELLEY D. WEGER
                                                             Assistant U.S. Attorney
 8

 9
     Dated: January 22, 2021                                 /s/ DOUGLAS BEEVERS
10                                                           DOUGLAS BEEVERS
11                                                           Counsel for Defendant
                                                             PATRICK PRIGMORE
12

13                                         FINDINGS AND ORDER
14         1.      The Court adopts the findings above.
15         2.      Further, the Court specifically finds that:
16                 a)     The sentencing hearing in this case cannot be further delayed without serious
17         harm to the interest of justice; and
18                 b)     The defendant has waived his physical presence at the hearing and consents to
19         remote hearing by videoconference.
20         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21 of the CARES Act and General Order 628, the sentencing hearing in this case will be conducted by

22 videoconference.

23

24 IT IS SO FOUND AND ORDERED this 25th day of January, 2021.

25
                                                       /s/ John A. Mendez
26                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION REGARDING HEARING                      5
